DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 12/23/2020.
Claims 1, 34, and 35 have been amended.
Claims 36-38 have been added.
Claims 1, 3, 6, 8, 10-12, 14-22, and 31-38 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/23/2020 with respect to the rejections under 35 USC § 103 have been considered and are essentially moot in view of the new grounds in the rejections with additional discussion provided below to ensure clarity of record.
On pg. 9 of the Remarks Applicant essentially argues:
“The currently amended independent claims clarify that each different thread of a multithreaded operation is allocated to a different workgroup, and that while data manipulation operation is in progress, a new thread replaces a thread on a particular workgroup.”

Examiner notes that as used in Applicant’s as-filed Specification the term “workgroup” generically refers to a set of one or more processing elements (e.g. “A workgroup can include a set of processing elements within the reconfigurable fabric” ¶0034); and the combination of Kanstein (disclosing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.

Claims 37 and 38 recite transitioning the agent kernel from a resident state to a partially resident state…transitioning the agent kernel from a partially resident state to a fully vacated state which is not supported by Applicant’s as-filed Specification (AppSpec). AppSpec discloses “agents which can support three states of residency: fully resident, partially resident, and fully vacant” with only the exemplary embodiment of: “A partially resident state for the agent can include having the agent control unit resident after the agent kernel is removed…In embodiments, having the agent control 
Further, the combination of embodiments as claimed is unsupported. AppSpec does not describe or suggest using the dynamic thread replacement embodiment (claim 1, AppSpec ¶0051) in conjunction with the agent dynamic reconfiguration support  (claims 37, 38; ¶0039-0042). A plain reading of AppSpec indicates the two aspects are separate embodiments as there is no description in AppSpec that establishes a correspondence between an “agent” and a “thread”; the two terms never appear in the same sentence and only appear twice (¶0036, 0043) in the same paragraph, which is insufficient to show possession of the combination of embodiments recited in claims 37 and 38. Excerpts from ¶0036, 0043 provided for convenience:
“The data flow graph can include nodes and arcs, where the nodes can be based on code segments, kernels, agents, etc. The code segments result from segmenting a process such as the data flow process. The process can comprise multiple threads, where the multiple threads can include one or more kernels (AppSpec ¶0036)…FIG. 4 illustrates breaking code into multiple threads. Code can be obtained for performing data manipulation on a reconfigurable fabric. The data manipulation can include mathematical operations, Boolean operations, tensor operations, etc. The code can be partitioned or segmented into segments, where the segments include the data manipulation operations. A segment can comprise a kernel, an agent kernel, and so on” (¶0043). 

Examiner additionally notes that the paragraphs ¶0038-0042 of AppSpec which describe “partially resident agents” are also found substantially verbatim in  copending application 16/228,882 published as US 2019/0130291 A1 entitled “DYNAMIC RECONFIGURATION WITH PARTIALLY RESIDENT AGENTS” at ¶0042-0046. The ‘882 application further provides a substantial amount of additional disclosure elaborating and contextualizing the “partially resident agent” embodiment but with no mention of the “threads” or “multithreaded operation” of the instant application, which serves as further evidence that the embodiments are independent.

Claims 1, 3, 6, 8, 10-12, 14-22, and 31-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 34, and 35 recite allocating a first segment from the segmenting to a first set of processing elements within a plurality of processing elements comprising a reconfigurable fabric; allocating a second segment from the segmenting to a second set of processing elements within the reconfigurable fabric…each thread of the plurality of concurrently executed threads is allocated to a corresponding workgroup, wherein each workgroup comprises a subset of processing elements within the reconfigurable fabric. It is unclear what distinguishes allocating a first/second segment to a first/second set of processing elements from the recitation that each of the threads is allocated to a corresponding workgroup, wherein each workgroup comprises a subset of processing elements. In view of AppSpec, they appear to be describing essentially the same subject matter with slightly different terminology: 
“The multithreaded operation can be based on kernels, where the kernels can include segments of code…the multithreaded operation can include concurrent execution 212, in which more than one segment, thread, or kernel, can run simultaneously on a reconfigurable fabric (¶0034)…the multiple threads can include one or more kernels. The kernels can be allocated to sets of processing elements within a reconfigurable fabric. The sets of processing elements can be arranged into quads, workgroups, and so on, and can be used for executing the multiple threads” (¶0036).

“A thread can include a small segment of programmed or coded instructions that can be assigned to workgroups of processing elements for execution. In embodiments, the thread comprises a kernel running on the reconfigurable fabric (¶0049)…The threads of the multithreaded process can be allocated to workgroups. Thread 0 can be allocated to a workgroup 650, thread 1 could have been originally allocated to a workgroup 652, but it can dynamically replaced by thread 1' ("thread one prime"), which can be a third segment from the segmented code…Thread 1' 652 can dynamically replace a previously loaded thread, or kernel, to perform a new function in the middle of the operation of the reconfigurable fabric. Thus, the multithreaded process can include dynamically replaced segments running on the same processing element or cluster at a different point in time” (¶0051).

In order to advance prosecution, Examiner has interpreted allocating a thread as being equivalent to allocating its corresponding segment (and vice versa), and similarly interpreted each of the first/second set of processing elements as being one of the workgroups/subsets of processing elements.

Regarding claims 36-38, claim 36 recites wherein the first kernel comprises an agent kernel. It is unclear what distinguishes a kernel from an “agent” kernel and is accordingly unclear how claim 36 further limits its parent claim and unclear what is required by the addition of the term “agent”. 
Claims 37 and 38 are ambiguous because it is unclear what it means for a kernel, or an agent kernel, to be in a “partially resident state”. AppSpec offers little guidance because the limitations of claims 37 and 38 is inconsistent with description provided in AppSpec ¶0040-0042 (see 112(a) rejections above). In order to advance prosecution limitations have been interpreted as generally describing a process to quiesce active elements in a controlled fashion when deallocating or reallocating a portion of the reconfigurable fabric.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 12, 15-17, 19, 20, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein (US 2009/0070552 A1) in view of Danne et al. (An EDF Schedulability Test for Periodic Tasks on Reconfigurable Hardware Devices) as further evidenced by Villanueva (On-Chip Software Tools for Hardware Multitasking on Partially Reconfigurable FPGAs).

Claims 1, 34 and 35:
Kanstein discloses the limitations as shown in the following rejections:
obtaining code for performing data manipulation on a reconfigurable fabric; segmenting (partitioning/splitting) the code into a plurality of data manipulation operations (see at least ¶0032, 0041-0042, 0047-0051, 0074, 0085-0087, 0106), exemplary quotation: “partitioning the application source code, thus generating code partitions, labeling in which mode and on which processing unit the code partitions are to be executed” (¶0047).
allocating (assigning/scheduling/routing) a first segment (code partition/kernel/instructions of thread) from the segmenting to  [a first workgroup comprising] (array partition) a first set of processing elements within a plurality of processing elements comprising a reconfigurable fabric; allocating a second segment from the segmenting to [a second workgroup comprising] a second set of processing elements within the reconfigurable fabric (see ¶0033, 0036, 0047-0048, 0081-0085, 0094, 0106-0107), exemplary quotation: “configuring the computing signal 
wherein the first segment comprises a first kernel (kernel/function/loop) and the second segment comprises a second kernel (see at least ¶0092-0094, 0098, 0085, 0073).
wherein the first kernel and the second kernel comprise multithreaded operation, wherein the multithreaded operation comprises a plurality of concurrently executed threads each thread of the plurality of concurrently executed threads is allocated to a corresponding workgroup, wherein each workgroup comprises a subset of processing elements within the reconfigurable fabric (see at least ¶0020-0021, 0033, 0081-0085, 0094-0096, 0106).
and executing the first segment on the first set of processing elements while executing the second segment on the second set of processing elements (see at least ¶0034, 0037, 0045, 0050, 0076).
Kanstein does not specifically disclose whether the coarse-grained reconfigurable array (CGA) supports preemption/context switching and accordingly does not specifically disclose dynamically replacing one of the concurrently executed threads with a new thread while at least one of the plurality of data manipulation operations is in progress.
Danne, however, discloses (pg. 93-94, § 1; pg. 94, § 2.1; pg. 93, Fig. 1; pg. 99, Fig. 7) an analogous reconfigurable hardware device (RHD) comprising a plurality of processing elements comprising a reconfigurable fabric, where the an application is partitioned into a set of tasks/jobs (threads) which are each allocated to a corresponding subset of processing elements with the fabric and executed in parallel (concurrently executed threads). Danne further discloses (pg. 93, § dynamically replacing (preempting) one of the concurrently executed threads with a new thread (newly activated task with higher priority/earlier deadline)  while at least one of the plurality of data manipulation operations (computations of tasks with higher priority than newly activated task) is in progress (being executed). Also, when the activated task’s priority is just above that of the lowest priority task operating in the fabric, then the replaced thread (lowest priority task) and the new thread (activated task) are each allocated to the same workgroup (portion of the reconfigurable fabric. Exemplary quotations:  
“The reconfigurable device offers a certain amount of computational resources A(H). A(H) corresponds to the number of configurable logic blocks of the device and is also referred to as the area of the device. At any point in time A(H) can be reconfigured to execute an arbitrary set of jobs… We further assume preemptive multitasking on H, i.e., an executing job Ji may be preempted by a higher priority job and resumed later on (pg. 94, § 2.1, para. 2)…The partial reconfiguration model allows to reprogram only a fraction of the device during a reconfiguration step, while the other parts of the device remain computing (pg. 99, col. 1, para. 3)…The proposed partial reconfiguration scheme offers the following key advantages: First, we do not have to preempt all running tasks on a task preemption, which results in an improved scheduling performance” (pg. 99, col. 2 para. 2).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kanstein’s reconfigurable array to support preemptive multitasking via runtime partial reconfiguration as taught by Danne to ensure more important, higher priority tasks are executed in a timely fashion while improving scheduling performance relative to a full configuration preemption model (Danne pg. 99, col. 2 para. 2; pg. 101, § 7); and as further evidenced by Villanueva who teaches (pg. 11-14) it was known to employ preemptive multitasking on reconfigurable devices where the fabric is partitioned into discrete partially reconfigurable workgroups) where the preempted (replaced) task and the preempting task are each allocated to the same workgroup (PRR):
“Partially reconfigurable (PR) field programmable gate arrays (FPGAs) partition the FPGA fabric into one static region and one or more PR regions (PRRs). This partitioning enables PRRs to time multiplex hardware tasks…Reconfiguring a PRR is isolated, where only the scheduled PRR halts operation during the reconfiguration, while the static region and the other PRRs continue executing…Task preemption/resumption pauses/resumes task execution by saving/restoring the task's execution state (i.e., context). Resumed tasks can be scheduled to any candidate PRR, wherein a candidate PRR now includes any PRR with sufficient resources that is currently executing a lower priority task, which will be preempted” (Villanueva pg. 13)

Claim 6:
The combination of Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses wherein the multithreaded operation comprises processing acceleration (see at least ¶0073, 0094-0096).

Claim 8:
The combination of Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses wherein the multithreaded operation comprises sharing processing resources (¶0089-0090, 0096).

Claims 11 and 12:
The combination of Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses wherein the multithreaded operation comprises synchronization between the first kernel and the second kernel…wherein the synchronization between the first kernel and the second kernel uses semaphores (see at least ¶0089, 0101-0102).

Claims 15-17, 19, and 20:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further teaches (FIG. 1; ¶0076-0080, 0011, 0014, 0090, 0100) the processing elements of the coarse grained reconfigurable array (CGRA) utilize a combination of data storages including dedicated register file(s) (RFs) 14, shared data storage RF(s) 15, and/or memory hierarchy 10 and discloses the limitations wherein the first/second set of processing elements accesses a first/second memory while executing the first/second segment…wherein the first memory comprises storage elements within (dedicated RFs FIG.1:14 and/or shared RFs FIG.1:15) the reconfigurable fabric…wherein the first memory comprises memory external (memory hierarchy FIG.1:10) to the reconfigurable fabric…wherein the first memory and the second memory are unique from one another (dedicated RFs FIG.1:14). Exemplary quotation: 
“The results of the FUs 13 can be written to data storages such as the distributed RFs 14, i.e. RFs 14 dedicated to a particular functional unit 13, which RFs 14 are small and have fewer ports than the shared data storage such as register files RF′ 15, which is at least one global data storage shared between a plurality of functional units” (¶0080). 

Claims 31-33:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses dynamically allocating a third segment from a segmenting of code for performing a further data manipulation to the second set of processing elements within the reconfigurable fabric…wherein the allocating (scheduling/routing) occurs during runtime (see at least ¶0012-0013, 0030-0031, 0084, 0099, 0106-0107). See also Danne pg. 94, § 2.1; pg. 95, § 3.2, para. 1-3; pg. 99, col. 2 para. 1-2).

Claim 36:
The combination of Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses wherein the first kernel comprises an agent kernel (kernel processing data stream?) (see at least ¶0092-0094, 0098, 0085, 0073).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Danne as further evidenced by Villanueva in further view of Subramanian et al. (US 2002/0015401 A1).

Claims 3 and 10
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Although strongly suggested (¶0073: “accelerates data-flow loops”, 0080), Kanstein/Danne/Villanueva does not explicitly disclose wherein the first kernel and the second kernel are part of data flow processing.
Subramanian, however, teaches an analogous reconfigurable processing system which executes kernels implemented in a combination of different architecture formats including kernels that are part of data flow processing in at least ¶0068, 0084-0087, 0053, 0191-0192 disclosing one “architecture format is referred to as reconfigurable dataflow 231. With reconfigurable dataflow, control exists over the type of arithmetic used in a processing unit (i.e. dataflow process)” (¶0068) wherein “depending on the function, algorithm, operation, or class thereof, being implemented by the hardware kernel, computing element 270 can include any combination of the techniques for device choice and configuration, including reconfigurable logic 211, reconfigurable datapath 221, reconfigurable dataflow” (¶0086).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kanstein/Danne/Villanueva to support combinations of architectural techniques 

Claim 10:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses wherein the sharing processing resources comprises sharing values of kernel variables (e.g. shared data, results, semaphores) (¶0080, 0088-0090, 0101-0102).  Although strongly suggested (¶0091: threads monitor one another, thread completion detected), Kanstein does not explicitly disclose sharing values of… kernel states.
 Subramanian, however, teaches an analogous reconfigurable processing system which executes kernels implemented in a combination of different architecture formats where kernels share values of… kernel states (status) in at least ¶0102-0105, 0108, 0084, 0196-0198 disclosing kernel outputs shared with other kernels include “handshake output 298 and output flags 296 indicate the status of a hardware kernel or of data processed by algorithmic computation block 292. For example handshake output 298 or output flags 296 include information such as successful execution, error rate, state condition, etc” (¶0105).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kanstein/Danne/Villanueva to support combinations of architectural techniques as taught by Subramanian in order to improve performance by ensuring the architecture of each reconfigurable processing unit is tuned to its assigned kernel function (Subramanian ¶0070, 0086-0088).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Danne as further evidenced by Villanueva in further view of Chalamalasetti et al. (A low cost reconfigurable soft processor for multimedia applications: Design synthesis and programming mode).

Claim 14:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein further discloses “One data storage may be provided for each processing unit (¶0011)…The results of the FUs 13 can be written to data storages such as the distributed RFs 14, i.e. RFs 14 dedicated to a particular functional unit” (¶0080). Such dedicated storage would arguably inherently be accessed without contention, but is not described as such so Kanstein does not clearly anticipate the limitation of claim 14. 
However, contention-free memory configurations are old and well-known including in combination with CGRA systems as shown by Chalamalasetti disclosing a CGRA comprising a plurality of Reconfigurable Cells (RC) (processing elements) wherein accesses of memory by the first segment (instructions executed by one RC) and accesses of memory by the second segment (instructions executed by another RC) occur without contention in at least pg. 535, § 2 and 2.3: 
“The MORA architecture consists of a 2-D array of identical Reconfigurable Cells (RC) arranged in 4X4 quadrants and connected through a hierarchical reconfigurable interconnection network. Storage for data is partitioned among RCs by providing each RC with internal data memory…Each RC is provided with a 256x8 bits data memory. This allows each RC to work as a tiny PIM , i.e. operations are performed close to memory. The approach allows each RC to work independent of the others, and eliminates the possibility of contention for memory resources between RCs, thus also bypassing the need for special contention resolving logic.” 



.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Danne as further evidenced by Villanueva in further view of Lee et al (FloRA Coarse-Grained Reconfigurable Architecture with Floating-Point Operation Capability).

Claim 18:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein/Danne/Villanueva does not specifically disclose wherein the first memory external to the reconfigurable fabric comprises direct memory access storage. 
However, direct memory access (DMA) and its benefits are old and well-known and, as shown by Lee, it was known to combine CGRAs with a DMA controller for accessing external memory: 
“FloRA is a coarse-grained reconfigurable architecture which performs integer operations as well as floating point operations. It consists of a RISC processor, DMA controller, an external memory interface and the reconfigurable computing module (RCM) as shown in Fig.1… DMA controller transports data from the external memory to local memories of RCM and vice versa. The RCM is used to execute data-intensive kernel code segments” (pg. 376, § II, para. 1).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine Kanstein/Danne/Villanueva with a DMA controller to access the external memory hierarchy in order to reduce processing overhead when transferring data between different storages.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Danne as further evidenced by Villanueva in further view of Gao et al. (HRL: Efficient and Flexible Reconfigurable Logic for Near-Data Processing).

Claims 21 and 22:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein does not specifically disclose wherein the first memory and the second memory are within one or more hybrid memory cubes. Kanstein/Danne/Villanueva also does not disclose an example application where the executing the first segment and the executing the second segment are part of machine learning. 
Gao, however, discloses an analogous reconfigurable system where an application is divided into kernels (pg. 132, § 4.3 and 5.1) which access respective memory “vaults” when executed where the memory vaults are 3D stacked memory, specifically Hybrid Memory Cube (HMC) memory (pg. 127, § 2.1, para. 1-2; pg. 131, § 4.1) and provides deep neural network processing as an exemplary application executed as part of machine learning (pg. 126, § 1, para. 1; pg. 127, § 2.2, para. 2; pg. 131, § 4.2, para. 1; pg. 132, § 5.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kanstein/Danne/Villanueva’s CGRA in accordance with Gao’s heterogeneous reconfigurable array in order to “achieve the area efficiency of CGRA and the power efficiency of FPGA” (pg. 126, § 1, para. 4) and improve energy efficiency (pg. 126, § 1; pg. 136, § 7).



Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Danne as further evidenced by Villanueva in further view of Fleming et al. (US 2019/0004994 A1) 

Claims 37 and 38:
Kanstein/Danne/Villanueva discloses the limitations as shown in the rejections above. Kanstein/ Danne/Villanueva does not specifically disclose the subject matter of claims 37 and 38 (see rejections under 112(b) above).
Fleming, however, discloses (¶0087, 0091) a “wave front” method for performing a context switch for dataflow graphs being executed on a reconfigurable fabric including transitioning the agent kernel (dataflow operator) from a resident (configured) state to a partially resident (unconfiguring /extracting) state in response to receiving a suspend signal (begin extraction/context switch) and transitioning the agent kernel from a partially resident state to a fully vacated (unconfigured/ configuring) state in response to detecting an output buffer empty condition (pending operations have completed and state data including content of output buffers has been drained and/or saved) in at least FIG. 7  and ¶0134, 0108-0111, 0124-0130, 0235, 0246.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kanstein/Danne/Villanueva to employ the wave front context switch of Fleming in order to reduce context switch latency and down time (Fleming ¶0087, 0094, 0105). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2003/0074389 A1 and US 2016/0308718 A1 disclose techniques for dynamically reconfiguring interconnected PEs. 
“FPGA Architecture Extensions for Preemptive Multitasking and Hardware Defragmentation” discloses techniques for multitasking on reconfigurable fabrics.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
02/23/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196